Walker, J.
This was an action brought by the defendant in error against Miller, the sherifE of Calhoun county, claiming damages for the unlawful seizure and sale of a stock of goods. The goods were sold at the suit of Leon Blum against Joseph Levy. Mrs. Schmullen claimed the goods under a sale from Levy.
We are by no means certain that justice has been done in this case. The evidence is conflicting, and the transaction is open to suspicion of fraud; but nothing is urged against the rulings or charge of the court.
*240The assignments of errors are not in compliance with the twenty-second rule of practice in this court. The first assignment is, that the verdict is contrary to law and evidence ; the why and the wherefore should follow this assignment.
The second assignment is that the damages were excessive. This may be true, but the decision of the jury must be our guide upon the facts.
The third assignment is to the overruling of a motion for a new trial, and is probably predicated upon the other two assignments.
Juries are composed of men, and, like all other men, are fallible ; but, under our system, a certain sanctity is given to their decisions on questions of fact, which cannot now be disregarded without some legislative assistance, or an entire overruling of previous decisions.
The judgment of the District Court must be affirmed.
Affirmed.